Request for Continues Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/22 has been entered.

Claims #10-47 were withdrawn from prosecution in the RCE, filed on 02/09/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The present application is in condition for allowance except for the presents of withdrawn claims #10-47. 
Please cancel claims #10-47.

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a consisting a memory circuit, semiconductor substrate with multiple conductor, (Lee et al., 2002/0028541; Son et al., 2010/0254191), it fails to teach either collectively or alone, wherein one or more transistors each formed above, alongside or below the staircase portion, but above the planar surface of the semiconductor substrate, each transistor being electrically connected between a corresponding one of the conductors in the first conductive layer and a corresponding one of the conductors in the second conductor layer

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-9 are allowed.
Claim #1 
One or more transistors each formed above, alongside or below the staircase portion, but above the planar surface of the semiconductor substrate, each transistor being electrically connected between a corresponding one of the conductors in the first conductive layer and a corresponding one of the conductors in the second conductor layer

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
02/21/2022

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 23, 2022